 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 495 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2004 
Mr. Cummings (for himself, Mr. Bishop of Georgia, Mr. Butterfield, Ms. Corrine Brown of Florida, Ms. Carson of Indiana, Mrs. Christensen, Mr. Clay, Mr. Clyburn, Mr. Conyers, Mr. Davis of Alabama, Mr. Davis of Illinois, Mr. Fattah, Mr. Ford, Mr. Hastings of Florida, Mr. Jackson of Illinois, Ms. Jackson-Lee of Texas, Mr. Jefferson, Ms. Eddie Bernice Johnson of Texas, Mrs. Jones of Ohio, Ms. Kilpatrick, Ms. Lee, Mr. Lewis of Georgia, Ms. Majette, Mr. Meek of Florida, Mr. Meeks of New York, Ms. Millender-McDonald, Ms. Norton, Mr. Owens, Mr. Payne, Mr. Rangel, Mr. Rush, Mr. Scott of Georgia, Mr. Scott of Virginia, Mr. Thompson of Mississippi, Mr. Towns, Ms. Waters, Ms. Watson, Mr. Watt, and Mr. Wynn) submitted the following concurrent resolution; which was referred to the Committee on Resources
 
CONCURRENT RESOLUTION 
Recommending expenditures for an appropriate visitor’s center at Little Rock Central High School National Historic Site to commemorate the desegregation of Little Rock Central High School. 
 
Whereas the United States recognizes that in September 1957, nine young students changed the course of American history by claiming the right to receive an equal education; 
Whereas Ernest Green, Elizabeth Eckford, Jefferson Thomas, Terrence Roberts, Carlotta Walls, Minnijean Brown, Gloria Ray, Thelma Mothershed, and Melba Pattillo, known as the Little Rock Nine, and their parents had the courage necessary to break the bonds of prejudice and desegregation and venture onto the world stage, with full knowledge of the perils and complexities inherent in their endeavor; 
Whereas despite their effort to enroll at Little Rock Central High School and receive an education, the Little Rock Nine were met with severe adversity; 
Whereas Little Rock Central High School became not only a crucial battleground in the struggle for civil rights, but symbolic of the United States Government’s commitment to eliminating separate systems of education for African-Americans and Caucasians; 
Whereas the enrollment of the Little Rock Nine was recognized by Dr. Martin Luther King, Jr. as such a significant event in the struggle for civil rights that he attended the graduation of the first African-American from Little Rock Central High School; 
Whereas the sacrificial accomplishments that were made in September 1957 have continuing benefits for the United States today; 
Whereas the United States will always revere the accomplishments that nine young high school students made by showing the Nation and the world that all men are created equal and that the rule of law is paramount in the democracy of the United States; 
Whereas the Little Rock Nine were forced to obtain the blessings of liberty that are inherent in the United States Constitution through the intervention of the judicial branch and executive branch of the United States Government; 
Whereas existing visitor facilities at Little Rock Central High School are inadequate, resulting in limited opportunities for citizens to learn about civil rights and our Nation’s heritage; and 
Whereas the legislative branch of the United States Government has the opportunity to appropriately commemorate the legacy that these heroic individuals left by fully funding the design and construction of an informative memorial: Now, therefore, be it 
 
That—  
(1)the Congress commemorates the courage displayed by the Little Rock Nine as an example of American sacrifice through extreme adversity; and 
(2)it is the sense of the Congress that— 
(A)the design and construction of a visitor center at Little Rock Central High School National Historic Site should be fully funded by the Congress; and  
(B)the new facilities should open by September 2007 in order to commemorate the 50th anniversary of the historic events that occurred at Little Rock Central High School.    
 
